DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				   Prior Art
US2020/0091530 to Yu et al. (YU)
US2008/0318099 to Oh et al. (OH)
Claim Interpretation
	The term “inactive phase of the fuel cell stack” is interpreted in light of the special definition provided by the Applicant’s Specification. ¶12 of the Specification defines “inactive phase” in this context and is duplicated below: 
[0012]	An inactive phase of the fuel cell stack is a phase in which the fuel cell stack cannot, or does not need to, provide electrical energy to other electrical consumers or electrical energy store devices. During the inactive phase of the fuel cell stack, at least the cathode-side stack shut-off valves are closed. The anode-side stack shut-off valves are, as it were, expediently likewise closed if it is not presently the intention for fuel to be fed to the anode chamber A. 
	
	The term “a phase of non-use of the motor vehicle” is interpreted in view of the special definition provided by the Applicant’s Specification. ¶13 of the Specification defines “a phase of non-use” in this context and is duplicated below:
[0013] A phase of non-use of the motor vehicle is however a phase in which it is not the intention for the motor vehicle to be operated (that is to say propelled). In other words, the phase of non-use may for example be a period of time in which the motor vehicle receives no active (drive) command from the user that requires the operation of the fuel cell or of the motor vehicle. This is the case for example when a motor vehicle is parked. In this phase of non-use of the motor vehicle, it is however possible for the control unit of the fuel cell system to be woken up intermittently in order to carry out for example monitoring, protective or comfort functions of the motor vehicle for limited periods of time and in autonomous fashion. For example, the control unit may be woken up in order to feed fuel to the otherwise closed anode chamber during this phase. 

	The term “corrosion value” is interpreted in light of the special definition provided by the Applicant at ¶14 of the Specification, duplicated below:
[0014] The corrosion value is representative of the degree of carbon corrosion that  would likely occur if no protective measure were implemented. The corrosion value is thus a predicted value that directly or indirectly describes the degree of carbon corrosion. 

	The term “pressure profile” is interpreted in view of the Specification (for example, ¶29), and the understanding of one of ordinary skill in the art to mean the pressure change of the specified component of the fuel cell over time. For example, the pressure profile of the anode after shut-down of the fuel cell stack means the pressure change with respect to time in the anode of the fuel cell after shut-down of the fuel cell stack.
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YU.

	Regarding Claim 11, YU discloses a method for reducing the carbon corrosion in a fuel cell stack of a fuel cell system (abstract), comprising the acts of: detecting a corrosion value in the fuel cell stack representative of a degree of carbon corrosion in the fuel cell stack during an inactive phase of the fuel cell stack (Fig. 10-11, identifying potential carbon corrosion due to inflow of air during parking; ¶99-101 oxygen sensors identify potential carbon corrosion causing intrusion of air); comparing the detected corrosion value to a value corresponding to a predetermined carbon corrosion threshold value (¶99-101); and initiating a protective measure to reduce the carbon corrosion in the fuel cell stack if the detected corrosion value exceeds the corrosion threshold value (¶101 supplying hydrogen to the anode in response to oxygen concentration exceeding a threshold in comparison to a reference value;  ¶103 cathode corrosion may be prevented even when external air is introduced into the stack during parking of the vehicle, the oxygen concentration reference value in the control process for preventing corrosion of the cathode as described above may be the same as or different from the oxygen concentration reference value used in the control process for preventing irreversible deterioration shown in FIG. 8).
	Regarding Claim 12, YU discloses the method according to claim 11, wherein in the protective measure, a time interval until fuel is initially fed into an anode chamber of the fuel cell stack during an inactive phase of the fuel cell stack is shortened if the detected corrosion value exceeds the corrosion threshold value (Fig. 10-11, ¶99-103; upon detection of oxygen concentration exceeding a corrosion value threshold, hydrogen is provided to the anode ad this duration is shortened if detection of the threshold exceeding value occurs).  
	Regarding Claim 13, YU discloses the method according to claim 12, wherein further feed of fuel during the inactive phase of the fuel cell system is prevented if the detected corrosion value exceeds a predetermined deactivation corrosion threshold value (¶91, when the real-time oxygen concentration (CO2) becomes less than the product of the oxygen concentration reference value (Cs) and the sensitivity coefficient, the process may return to step S3-2.).  
	Regarding Claim 16, YU further discloses the method according to claim 11, further comprising the act of: detecting an electrical voltage of at least one fuel cell of the fuel cell stack during feed of fuel into an anode chamber of the fuel cell stack during an inactive phase of the fuel cell stack, wherein the detected voltage corresponds to the detected corrosion value (¶25, reverse voltage condition detection while detecting oxygen concentration at the anode side and hydrogen supply to the anode).  
	Regarding Claim 17, YU further discloses the method according to claim 11, wherein the fuel cell stack is provided in a motor vehicle, and the detected corrosion value is detected during a phase of non-use of the motor vehicle (abstract, Fig. 10-11).  
	Regarding Claim 18, YU further discloses the method according to claim 11, wherein the fuel cell stack is provided in a motor vehicle, and a leak-tightness of the fuel cell stack is checked after shut-down procedures of the motor vehicle have been completed and before a control unit of the fuel cell system is deactivated (abstract, Fig. 10-11, detection of air intrusion into the anode).  
	Regarding Claim 19, YU further discloses the method according to claim 11, wherein the fuel cell stack is provided in a motor vehicle (abstract), and a leak-tightness of the fuel cell stack is checked while electrical power for the motor vehicle is being provided exclusively by at least one electrical energy store (¶99, electrical power provided by fuel cell for controller function.  
	Regarding Claim 20, YU further discloses a motor vehicle, comprising: a fuel cell system having at least one fuel cell stack, wherein the fuel cell system is configured to detect a corrosion value in the fuel cell stack representative of a degree of carbon corrosion in the fuel cell stack during an inactive phase of the fuel cell stack; compare the detected corrosion value to a value corresponding to a predetermined carbon corrosion threshold value; and initiate a protective measure to reduce the carbon corrosion in the fuel cell stack if the detected corrosion value exceeds the corrosion threshold value, each as discussed above with respect to Claim 11 (see also abstract, Fig. 10-11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over YU in view of OH

	Regarding Claim 14, YU is relied upon as above with respect to the method according to claim 11.
	YU is silent with respect to the method further comprising the act of: detecting a leak-tightness of a cathode chamber of the fuel cell stack, wherein the leak-tightness of the cathode chamber corresponds to the detected corrosion value.
	OH discloses cathode carbon corrosion prevention measures for use in a fuel cell vehicle (abstract), including detecting a leak-tightness of a cathode chamber of the fuel cell stack, wherein the leak-tightness of the cathode chamber corresponds to the detected corrosion value (abstract, the controller detects pressure in the cathode to determine when to seal the cathode by closing the valve and prevent leaks and ingress of oxygen from atmospheric air – “signal detected by the pressure sensor wherein the controller detects the air pressure through the pressure sensor to allow the air blower to supply air to the fuel cell until the air pressure reaches a predetermined pressure and then closes the air discharge solenoid valve until the oxygen in the fuel cell is completely exhausted”).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified YU to comprise additional carbon corrosion prevention measures where the cathode exhaust valve as sealed in response to a pressure profile of the cathode chamber that identifies when oxygen concentration is at a desirable level to avoid carbon corrosion at the cathode, as taught by OH. This includes the claim language “detecting a leak-tightness of a cathode chamber of the fuel cell stack, wherein the leak-tightness of the cathode chamber corresponds to the detected corrosion value” where the pressure of cathode when the valve is opened, and when closed, is indicative of carbon corrosion conditions and a leak-tightness of a cathode chamber of the fuel cell.
	Regarding Claim 15, YU is relied upon as above with respect to the method according to claim 14.
	YU is silent with respect to wherein the leak-tightness of the cathode chamber is detected on the basis of a pressure profile after shutting-off of the cathode chamber.
	OH further discloses that detection of leak-tightness of the cathode chamber is 
Detected on the basis of a pressure profile after shutting-off of the cathode chamber (¶32, a controller detects the cathode air pressure through the pressure sensor to allow the air blower to supply air to the fuel cell until the air pressure reaches a predetermined pressure and then closes the air discharge solenoid valve until the oxygen in the fuel cell is completely exhausted, thereby preventing the formation of hydrogen/oxygen interface at the anode of the fuel cell).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified YU to comprise additional carbon corrosion prevention measures where the cathode exhaust valve as sealed in response to a pressure profile of the cathode chamber that identifies when oxygen concentration is at a desirable level to avoid carbon corrosion at the cathode, as taught by OH.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729